Exhibit (10.22)

SEPARATION AGREEMENT AND RELEASE

 

This Separation and Release Agreement (this “Agreement”) is entered into by and
between Jeffrey J. Clarke (“you” or “your’) and Eastman Kodak Company (the
“Company”) (you and the Company collectively, the “Parties”).  The Parties
hereby agree as follows:

 

1.Termination of Employment; Resignation as Director and Officer.  The Parties
hereby mutually agree that your employment with the Company will terminate
effective February 20, 2019(the “Termination Date”).  As of the Termination
Date, you no longer will be, and no longer will hold yourself out to be, an
employee, agent, or representative of the Company or any of its affiliates or
subsidiaries, and you resign, effective as of the Termination Date, in all
capacities as director, officer, member, manager, partner or similar position of
and from the Company and its affiliates and subsidiaries and will deliver any
documents the Company determines necessary to effectuate the foregoing. The
Company agrees to pay you the Accrued Compensation and provide you with the
Other Benefits (each as defined in the Amended and Restated Employment Agreement
between you and the Company, dated March 30, 2017 (the “Employment Agreement”))
in accordance with the terms of the Employment Agreement.  For the avoidance of
doubt, the Accrued Compensation and Other Benefits shall include $111,149 in
vacation pay which was accrued prior to February 1, 2016, which the Parties
acknowledge is the entire amount owed with respect to vacation.  

 

2.Benefits.  Your Company-sponsored group medical and dental coverage, if any,
will cease on February 28, 2019.  Thereafter, pursuant to governing law and
independent of this Agreement, you, your spouse and your eligible dependents may
continue participation in the Company’s group health and dental plans at your
own cost in accordance with the health care continuation rules under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  Information regarding COBRA will be sent to your home in a separate
mailing following the Termination Date.

 

3.Separation Benefits.  In consideration of your signing and delivering (and not
revoking) this Agreement, in full settlement of any compensation or benefits to
which you otherwise could claim to be entitled, and in exchange for the
promises, covenants, releases, and waivers set forth herein, subject to Section
9 below, the Company agrees to provide you with the following payments, rights
and benefits:  

 

(a)The Company agrees to provide you with a payment in the total gross amount of
$82,130.44 (less applicable deductions and withholdings), representing thirty
(30) days of your current base salary, in lieu of the Parties providing notice
pursuant to Section 6(c) of the Employment Agreement. Such amount shall be
payable in a lump sum on the sixty-fifth (65th) day following the Termination
Date.

 

--------------------------------------------------------------------------------

(b)The Company agrees to provide you with a severance payment equal to two (2)
years’ base salary, in the total gross amount of $2,000,000 (less applicable
deductions and withholdings) (the “Severance Payments”), payable in equal
installments on the Company’s regular payroll dates, with the first installment
to be paid on the Company’s first regular payroll date occurring at least five
(5) days after the Effective Date (as defined below), which shall include
payment of any amounts that would otherwise be due prior thereto.

 

(c)The Company agrees to provide you with the Earned Annual Incentive for the
fiscal year ending December 31, 2018, if any, and Pro-Rata Annual Incentive for
the Termination Year, if any, each in accordance with the terms and conditions
of the Employment Agreement.  The Earned Annual Incentive, if any, shall be
payable in a lump sum sixty-five (65) days following the Termination Date.  The
Pro-Rata Annual Incentive for the Termination Year, if any, shall be payable in
2020 on the date that such incentive award payments, relating to the 2019 fiscal
year are made to the Company’s management level employees, in accordance with
the terms and conditions of the governing plan documents (it being understood
that there is expected to be no Earned Annual Incentive for the fiscal year
ending December 31, 2018).

 

(d)The Company agrees to provide you with the Modified Accelerated Vesting (as
defined in the Employment Agreement) of your unvested stock options which would
otherwise vest on the vesting date immediately following  the Termination Date,
in accordance with the terms and conditions of Section 6(d)(5) of the Employment
Agreement.  For avoidance of doubt, any other unvested stock options, as well as
any other unvested Long-Term Equity Awards (as defined in the Employment
Agreement) and any long-term performance compensation (including your Contingent
Cash Award (as defined in the Employment Agreement)) which are not vested as of
the Termination Date, will be forfeited as of the Termination Date.

 

 

4.Acknowledgement.  You acknowledge and agree that the consideration provided in
Paragraph 3, above: (a) is in full discharge of any and all obligations owed to
you, monetarily or otherwise, with respect to your employment; and (b) exceeds
any payment, benefit, or other thing of value to which you might otherwise be
entitled.  You specifically acknowledge and agree that, other than as explicitly
provided in this Agreement, you are not entitled to severance under the TAP (as
defined in the Employment Agreement) or the special termination program under
the Kodak Retirement Income Plan, any bonus with respect to 2019 or any other
year, or any other salary, wages, interests, stock options, commissions,
overtime, paid time off, premiums, royalties, equity, phantom equity, carried
interest, deferred compensation, or other forms of compensation, benefits,
fringe benefits, perquisites, or payments of any kind or nature whatsoever
(collectively, “Compensation”).

 

5.Release of Claims.  In exchange for the payments and other consideration
provided for herein, which you acknowledge is fair and sufficient, you hereby
agree, represent and warrant as follows:

2

 

--------------------------------------------------------------------------------

You, on your own behalf and on behalf of your heirs, executors, administrators,
successors, and assigns (collectively, “Releasors”), hereby release and forever
waive and discharge any and all claims, liabilities, causes of action, demands,
charges, complaints, suits, rights, costs, debts, expenses, promises,
agreements, or damages of any kind or nature (collectively, “Claims”) that you
or any of the other Releasors ever had, now have, or might have against the
Company or any of its current, former, or future subsidiaries, parents,
divisions, related companies, and affiliates (collectively, with Company, the
“Company Entities”), and each and all of the Company Entities’ respective
present, former, and future officers, directors, partners, principals, members,
owners, shareholders, employees, investors, fiduciaries, representatives, and
agents (collectively, with the Company Entities, the “Releasees”), arising at
any time prior to the Effective Date of this Agreement, whether such Claims are
known to you or unknown to you, whether such Claims are accrued or contingent,
including but not limited to any and all Claims arising directly or indirectly
out of your employment or other relationship with the Releasees, your interests
or rights to Compensation from any of the Releasees, or the termination of your
employment or other relationship with any of the Releasees.  The Claims being
released and discharged include, but are not limited to, any and all Claims in
law or equity, whether arising under any federal, state, local, or foreign
statute, regulation, rule, ordinance, common law, treaty, constitution, or
otherwise, including, without limitation, the following: (i) any and all Claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866,
1871, and 1991, the Age Discrimination in Employment Act (including the Older
Workers Benefit Protection Act), the Americans with Disabilities Act, the Equal
Pay Act, the Workers Adjustment Retraining Notification Act of 1988, the Fair
Labor Standards Act of 1938, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Act, the Internal Revenue Code of 1986, the New York Labor Law,
the New York Wage Theft Prevention Act, Article 15 of the Executive Law of the
State of New York (Human Rights Law), the New York State WARN Act, the New York
City Human Rights Law, and the New York City Earned Sick Time Act, as all such
laws have been amended from time to time; (ii) any and all Claims arising in
tort or otherwise arising under the common law, including, but not limited to,
Claims for misrepresentation, defamation, invasion of privacy, libel, slander,
conversion, replevin, false light, tortious interference with contract or
economic advantage, negligence, fraud, fraudulent inducement, quantum meruit,
promissory estoppel, implied contract, quasi-contract, prima facie tort,
restitution, or any other legal or equitable theory whatsoever; (iii) any and
all Claims for Compensation, other monetary or equitable relief, attorneys’ or
experts’ fees or costs, forum fees or costs, or any tangible or intangible
property, in each case except as explicitly set forth herein; (iv) any and all
Claims under any agreement with any of the Releasees, whether express or implied
(including, but not limited to, under the Employment Agreement); and (v) any and
all Claims otherwise arising out of or relating to your employment or other
relationship with any of the Releasees or the termination thereof (collectively,
all of the foregoing, the “Released Claims”).  The release of Claims in this
Agreement shall be construed as broadly as possible and extend to any and all
Claims of any kind or nature whatsoever; provided that the release shall not
apply to (v) any Claims that arise after the Effective Date of this Agreement;
(w) any Claims for breach of this Agreement or to enforce the terms of this
Agreement; (x) any Claims that cannot be waived or released as a matter of law;
(y) any Claim for indemnification under Section 5(c) of the Employment Agreement
relating to actions or omissions occurring during your employment; or (z) any
vested benefits under any employee benefit pension plan.  For the avoidance of
doubt,  you have read Section 1542 of the Civil Code of the State of California,
which provides as follows:

 

3

 

--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 

6.

Except as set forth in Section 5 above:

 

(a)You (i) represent that you have not filed or caused to be filed any lawsuit
or complaint (“legal action”) against any of the Releasees in any court with
respect to any Claim, whether known or unknown, through the Effective Date, and
(ii) agree not to file any legal action pursuing any Released Claims in the
future.  For the avoidance of doubt, nothing in this Agreement, any other
agreement between you and the Company, or any Company policy shall prevent you
from filing a charge with the Equal Employment Opportunity Commission (the
“EEOC”) or any other government or self-regulatory agency, or from participating
in any EEOC or other agency investigation; provided that you expressly waive
your right to any form of monetary relief or other damages, or any other form of
recovery or relief, from any of the Releasees in connection with any legal
action pursuing any Released Claims, or in connection with any Claim brought by
a third party, all to the maximum extent permitted by law.

 

(b)You (i) agree to cooperate fully with the Company during the two-year period
following the Termination Date on all matters relating to your employment and
termination of employment, the transition of your duties and responsibilities to
your successor(s), and the conduct of the Company’s business and (ii) agree
during such periods to cooperate fully with the Company regarding, and conduct
all of your actions, statements and communications in a manner consistent with,
the announcement by the Company of the termination of your employment; provided
however, that nothing in this Section 6(b) shall require additional compensation
to be paid to you from the Company and that the Company agrees to make
reasonable scheduling accommodations for your other obligations.

 

7.Surviving Provisions.  You acknowledge and agree that Section 7 (Confidential
Information), Section 8 (On-going Restrictions on Your Activities), and Section
11 (General Provisions) of the Employment Agreement, as well as Exhibit 1 to
Prior Agreement (Terms of Eastman Kodak Company Employee’s Agreement) attached
thereto, shall remain in full force and effect and will continue to bind you
following the Termination Date in accordance with their terms (collectively, all
of the foregoing, the “Surviving Provisions”).  You also shall treat this
Agreement as Confidential Information, in accordance with the Surviving
Provisions.  Notwithstanding the foregoing, in accordance with the Defend Trade
Secrets Act, 18 U.S.C. § 1833(b), and other applicable law, nothing in this
Agreement, the Employment Agreement, the Surviving Provisions, or any other
agreement or policy shall prevent you from, or expose you to criminal or civil
liability under federal or state trade secret law for, (a) directly or
indirectly sharing any Company trade secrets or other Confidential Information
(except information protected by any of the Releasees’ attorney-client or work
product privilege) with an attorney or with any federal, state, or local
government agencies, regulators, or officials, for the purpose of investigating
or reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to the Company; or (b) disclosing the Company’s trade
secrets in a filing in connection with a legal claim, provided that the filing
is made under seal.

4

 

--------------------------------------------------------------------------------

 

8.Non-Admission; Representations.  This Agreement shall not in any way be
construed as an admission by any of the Releasees of any liability or of any
wrongful acts whatsoever against you or any other person or entity.  You further
represent and warrant that you are not aware of any facts or circumstances that
you know or believe to be either (a) a past or current violation of any of the
Company’s rules and/or policies, or (b) a past or current violation of any laws,
rules, and/or regulations applicable to the Company.  

 

9.Breach of Agreement.  You agree that, upon the Effective Date of this
Agreement, you will be bound by all of the terms and conditions herein.  Should
you materially breach this Agreement at any time, including any of the Surviving
Provisions, then: (a) you will indemnify and hold harmless each and all of the
Releasees from and against any and all direct and indirect losses, costs,
damages, and/or expenses, including, but not limited to, attorneys’ and experts’
fees, costs, and disbursements incurred by the Releasees, or any of them,
arising in connection with such breach; (b) the Releasees shall have no further
obligations to you under this Agreement or otherwise (including, but not limited
to, any obligation to continue to provide the payments and other consideration
set forth in Paragraph 3 of this Agreement); (c) you agree to repay, and the
Company will be entitled to recoup, all payments previously provided to you
under Paragraph 3 of this Agreement, plus the attorneys’ fees and costs the
Company incurs in recouping such amounts; (d) the Company shall have all rights
and remedies available to it under this Agreement, under the Surviving
Provisions, and under any applicable law or equitable theory; and (e) all of
your promises, covenants, representations, and warranties under this Agreement,
and under the Surviving Provisions, will remain in full force and effect.

 

10.Equitable Remedies.  You agree that your breach or threatened breach of
Paragraphs 5, 6 or 7 of this Agreement, or your breach or threatened breach of
any of the Surviving Provisions, would result in irreparable and continuing harm
to the Releasees for which there is no adequate remedy at law.  Therefore, each
of the Releasees, in addition and supplementary to other rights and remedies
existing in its favor, shall be entitled to specific performance and/or
temporary or permanent injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions thereof (without posting a bond or other security).

 

11.Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT SUCH PARTY MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION, OR PROCEEDING ARISING
HEREUNDER.  Each Party hereto agrees that any legal action or other legal
proceeding (whether in tort, contract, or otherwise) arising under or relating
to this Agreement or the enforcement of any provision of this Agreement, or in
respect of any representations made or alleged to be made in connection
herewith, shall be brought or otherwise commenced exclusively in any state or
federal court located in Monroe County, New York, New York.

 

5

 

--------------------------------------------------------------------------------

12.Construction and Severability.  It is the desire and intent of the Parties
that the provisions of this Agreement be enforced to the fullest extent
permitted under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  If any provision (or portion thereof) of this
Agreement shall be held invalid, illegal, or unenforceable in any jurisdiction,
such provision, as to such jurisdiction, shall be ineffective, without in any
way affecting the validity, legality, and enforceability of the remaining
provisions (or portions thereof) contained herein or the validity, legality, and
enforceability of such provision in any other jurisdiction.  Upon a
determination that any term or provision (or any portion thereof) is invalid,
illegal, or incapable of being enforced, the Parties agree that an arbitrator or
reviewing court shall have the authority to “blue pencil” or modify this
Agreement so as to render it enforceable and effect the original intent of the
Parties as reflected herein to the fullest extent permitted by applicable
law.  The Parties further agree, if necessary, to undertake to implement all
efforts which are necessary, desirable, and sufficient to amend, supplement, or
substitute all and any such invalid, illegal, or unenforceable provisions (or
portions thereof) with enforceable and valid provisions which would produce, as
nearly as may be possible, the result previously intended by the Parties without
renegotiation of any material terms and conditions stipulated herein.

 

13.Execution of Agreement.  You understand that this Agreement includes a
release of all legal rights or claims under the Age Discrimination in Employment
Act of 1967 (“ADEA”) (29 U.S.C. § 626, as amended), and all other federal,
state, and local laws regarding age discrimination, whether those claims are
presently known to you or hereafter discovered.  To the extent the Company has a
right to recoupment of any amounts paid to you under this Agreement, such right
shall not be triggered by any cause of action brought by you challenging this
Agreement under the ADEA.  You understand that you have twenty-one (21) days
from the day that you receive this Agreement, not counting the day upon which
you receive it, to consider whether you wish to sign this Agreement.  If you
sign this Agreement before the end of such twenty-one (21) day period, it will
be your voluntary decision to do so because you have decided that you do not
need any additional time to decide whether to sign this Agreement.  You also
agree that any changes made to this Agreement before you sign it, whether
material or immaterial, will not restart the twenty-one (21) day period.  The
Company has encouraged you in writing to show and discuss this Agreement with an
attorney of your choosing before signing it, and to the extent you wished to do
so, you have done so.  You acknowledge and agree that you have been given ample
opportunity to carefully consider this Agreement and read all of its terms,
including the release of Claims in Paragraph 5; that you understand you are
waiving legal rights or claims by signing this Agreement; that you fully
understand this Agreement and its legal and binding effect; that you are
voluntarily and knowingly signing this Agreement of your own free will, with the
intent to be bound by its terms, and free from any duress, concealment, fraud,
or undue influence; and that you are competent to manage your business and
personal affairs.  To execute this Agreement, you must sign and date the
Agreement below on or before 9 a.m. eastern time on February 8, 2019, and return
a complete copy thereof to Roger Byrd, either by electronic mail at
roger.byrd@kodak.com, or by overnight courier (via FedEx or UPS) at Eastman
Kodak Company, 343 State Street, Rochester, NY 14650.  If you execute this
Agreement on or before 9 a.m. eastern time on February 8, 2019, and return it to
Roger Byrd as provided herein, you understand that you may rescind this
Agreement at any time within seven (7) days after the date you sign it, not
counting the day upon which you sign it.  If you do not revoke this Agreement
within such seven (7) day period, this Agreement will become fully binding,
enforceable, and irrevocable on the eighth (8th) calendar day after you sign it
(the “Effective Date”).  

 

6

 

--------------------------------------------------------------------------------

14.Entire Agreement.  This Agreement and the Surviving Provisions set forth the
complete agreement and understanding among the Parties hereto and fully
supersede and preempt any and all prior agreements, understandings, or
representations between you and any of the Releasees, written or oral, which may
have related to the subject matter hereof in any way (including, but not limited
to, the Employment Agreement).  You specifically acknowledge and agree that
notwithstanding any discussions or negotiations you may have had with any of the
Releasees prior to the execution of this Agreement, you are not relying on any
promises or assurances other than those explicitly contained in this
Agreement.  

 

15.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only in a writing signed by the Company and you, and no course of conduct
or course of dealing or failure or delay by any Party hereto in enforcing or
exercising any of the provisions of this Agreement shall affect the validity,
binding effect, or enforceability of this Agreement or be deemed to be an
implied waiver of any provision of this Agreement.  The failure of any Party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such Party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

 

16.Assignability.  You may not assign your interest in or delegate your duties
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties to this Agreement and their
successors and assigns. Without limiting the foregoing, and notwithstanding
anything else in this Agreement to the contrary, the Company may assign this
Agreement to, and all rights hereunder shall inure to the benefit of, any entity
resulting from the reorganization of the Company or succeeding to the business
or assets of the Company by purchase, merger, consolidation, or otherwise.

 

17.Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  This Agreement shall be interpreted strictly in
accordance with its terms, to the maximum extent permissible under governing
law, and shall not be construed against or in favor of any Party, regardless of
which Party drafted this Agreement or any provision hereof.  Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine, or neuter forms, and the singular form of
nouns, pronouns, and verbs shall include the plural and vice versa.  The use of
the word “including” in this Agreement shall be by way of example rather than by
limitation.  Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  The use of
the words “or,” “either,” and “any” shall not be exclusive.

 

18.Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of signature pages delivered by a facsimile machine or
electronic mail), all of which taken together shall constitute one and the same
instrument.

 

19.Governing Law.  This Agreement shall be deemed to have been made in New York,
New York, and shall be interpreted, construed, and enforced pursuant to the laws
of the State of New York, without giving effect to New York’s conflict or choice
of law principles.

 

7

 

--------------------------------------------------------------------------------

20.Section 409A.  This Agreement and the compensation and benefits provided
under this Agreement are intended to be exempt from or comply with the
limitations and requirements set forth in Section 409A of the United States
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder and other official guidance issued thereunder (“Section 409A”), and
shall be construed, performed and interpreted in accordance with such
intent.  References to “termination of employment” and similar terms used in
this Agreement mean, to the extent necessary to qualify for an exemption from or
comply with Section 409A, the date that you first incur a “separation from
service” within the meaning of Section 409A.  Each payment under this Agreement
in a series of payments shall be deemed to be a separate payment for purposes of
Section 409A.  Notwithstanding anything in this Agreement to the contrary, if
any payment payable under this Agreement as a result of your separation from
service is required to be delayed by six months pursuant to Section 409A, then
the Company will make such payment on the day following the date that is six
months following your separation from service with the Company; the amount of
such payment will equal the sum of the payments that would have been paid to you
during the six-month period immediately following your separation from service
had the payment commenced as of such date.  Notwithstanding anything herein to
the contrary, the Company and its respective officers, directors, employees or
agents make no representations or guarantees that the terms of this Agreement or
the arrangements described in this Agreement, in each case, as written, comply
with or are exempt from the provisions of Section 409A or that the payments and
benefits provided under this Agreement are or will be exempt from, or compliant
with, Section 409A, and in no event shall any of the Releasees be liable for all
or any portion of any taxes, penalties, interest, or other expenses that you may
incur on account of any non-compliance with Section 409A.

 

[Signature Page Follows]

 

 

8

 

--------------------------------------------------------------------------------

The Parties hereto, intending to be legally bound, have hereunto executed this
Agreement as follows:

 

 

 

 

 

 

 

/s/ Jeffrey J. Clarke

 

 

 

Jeffrey J. Clarke

 

 

 

Date:  February 20, 2019

 

 

 

 

 

 

EASTMAN KODAK COMPANY

 

 

 

 

 

 

 

By:  /s/ David Bullwinkle

 

 

 

Name:   David Bullwinkle

 

 

 

Title:     Chief Financial Officer and Senior Vice President

 

 

 

Date:     February 20, 2019

 

Signature Page to Separation Agreement

 